DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by James et al.
	There is disclosed in James a coffee machine comprising: a base (figs. 4, 5); a French press 68, 54, 44 arranged on a front top of the base; a cup base 50 for receiving the French press in a clamping manner, the cup base being fixedly arranged at the top of the base; a hollow central column (figs. 4, 5) mounted at one side of the French press and at a top of the base; a cover 68 matching the opening of the French press and arranged on the central column; a water injection device (reservoir) 36 mounted on one side of the central column and at the top of the base; a water outlet tube (fig. 1) arranged at an output end of the water injection device, the water outlet tube sequentially penetrates through the central column and the cover; a water outlet joint 42 matching the top of the French press and arranged at a bottom side of the cover, and the output end of the outlet joint is communicated with the input end of the water outlet tube.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over James et al. in view of Talbert.
	Talbert discloses that it is known in the art to combine a French press with a coffee bean grinding device, wherein the French press comprises a coffee bean grinding cup 102; a filter screen frame 136 movably clamped in the middle cavity of the grinding cup; a dry grinding knife 120 arranged below the filter scree frame, the bottom end 16 of the grinding knife is hermetically treated (isolated from the cavity), penetrates through a bottom wall 124 of the grinding cup and rotates therein; a lifting rod 140 fixedly arranged at a top axis center of the filter screen frame; and a cup cover 106 movably connected to the top end of the grinding cup.
	It would have been obvious to one skilled in the art to substitute the French press of James with the French press and bean grinding device combination disclosed in Talbert, in order to allow a user eliminate the need to buy previously ground coffee beans.
Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Weissman et al., Sham et al. and Spitzley are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761